Citation Nr: 0823927	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right elbow tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinea pedis with onychomycosis of 
the toenails bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1982 to 
September 1985 and from January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was 
originally on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.

In April 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In a February 2007 statement, the veteran advised that 
chronic back pain has gotten worse.  The Board views this 
statement as a claim for an increased evaluation for his 
service-connected back disability.  As such, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At no time during the appeal period was the veteran's 
right elbow tendonitis manifested by flexion limited to at 
least 90 degrees, extension limited to at least 75 degrees, 
or objective findings of neurological symptoms.

2.  At no time during the appeal period was the veteran's 
tinea pedis with onychomycosis manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
ulceration or extensive exfoliation or crusting, or 
exceptional repugnance; nor has it affected at least 20 
percent of the entire body or 20 percent of exposed areas or 
been shown to require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more over the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right elbow tendonitis have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5206, 5207, 5024 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis with onychomycosis of the feet have not been 
met at any time during the appeal period.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7813-7806 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's July 2006 Remand, the Appeals 
Management Center (AMC) sent the veteran a corrective VCAA 
notice as discussed below, obtained VA clinical records from 
Central Texas Health Care System and North Texas Health Care 
System, scheduled VA examinations to assess the severity of 
the veteran's right elbow tendonitis and bilateral tinea 
pedis with onychomycosis of the toenails, and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's July 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in July 2006 advised the veteran that in order 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
disability has gotten worse.  That letter also advised him of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The veteran was not specifically advised that he needed to 
provide evidence demonstrating the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  However, the Board concludes that 
this error was not prejudicial.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
September 2006 statement, the veteran noted that his service-
connected bilateral tinea pedis caused itching, scaliness, 
discoloration and caused a problem everyday.  In a February 
2007 statement, the veteran noted that he couldn't life more 
than five to ten pounds due to his right elbow tendonitis and 
that his ability to function appropriately and his quality of 
life had decreased.  

In addition, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case (SOC) issued in November 2003 provided 
the contents of the Diagnostic Codes discussed herein.  
Presuming that he read the documents pertinent to his claim, 
he has had actual knowledge of the contents of the Diagnostic 
Codes in question.  

In addition, although the July 2006 letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional SSOC was provided to the veteran in March 2008.  
Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in November 
2002, May 2004, and March 2007. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2007 VA examination reports are thorough; 
thus the examinations in this case are adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

a.	Right elbow tendonitis with right ulnar 
radiculopathy

The veteran's service-connected right elbow disability has 
been rated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Diagnostic Code 5024 provides 
that tenosynovitis is to be rated on limitation of motion of 
affected parts.  Limitation of the elbow and forearm is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207 
for limitation of flexion and extension, respectively.

The veteran's medical records indicate that he is right hand 
dominant.  The normal range of motion for the elbow is 
flexion to 145 degrees and extension to 0 degrees. Normal 
pronation is from zero to 80 degrees and normal supination is 
from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of flexion of the major forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5206.

Limitation of extension of the major forearm to 60 degrees 
may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 75 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Board notes that the veteran's right elbow has not shown 
limitation of flexion or extension to the degree necessary 
for an evaluation in excess of 10 percent since he filed his 
claim in July 2002.

At the November 2002 VA examination, physical examination 
revealed flexion to 145 degrees, extension to zero degrees, 
supination to 80 degrees, and pronation to 80 degrees.  There 
was pain with supination and pronation against resistance.  
There was no additional limitation of motion due to pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  There was tenderness to palpation of the medial right 
epicondyle with radiculopathy down the ulnar nerve to the 
right little and ring fingers.  X-rays revealed normal elbow 
joint space and bony trabeculars.

Post-service medical treatment records indicate that he 
presented to his private physician in June 2003 with 
complaint of pain along the right elbow.  Physical 
examination revealed tenderness to palpation along the 
lateral aspect of the right elbow.  The veteran also 
presented in December 2003 with complaint of pain along his 
right elbow.  

At the May 2004 VA examination, physical examination of the 
veteran's right elbow revealed flexion to 145 degrees, 
extension to zero degrees, supination to 85 degrees, and 
pronation to 80 degrees.  X-rays revealed negative right 
elbow.  EMG/NCV of right upper extremity revealed no right 
ulnar neuropathy detectable.  A diagnosis of 
epicondylitis/tendonitis of the right elbow was rendered.  
There was no evidence of pain on motion, no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  There was no overt 
tenderness on palpation of the lateral aspect of the right 
elbow.

At the March 2007 VA examination, physical examination of the 
veteran's right elbow revealed exquisite tenderness of the 
lateral epicondyle region but no ligamentous laxity.  Range 
of motion testing revealed flexion to 145 degrees, extension 
to zero degrees, supination to 85 degrees, pronation to 80 
degrees.  There was no loss of motion, weakness, 
fatigability, or coordination during or following three 
repetitions of range of motion.  X-rays revealed mild 
degenerative joint disease of the elbow joint with narrowing 
and tiny posterior olecranon spur.

Thus, based on the schedular criteria, the objective evidence 
indicates that the veteran's right elbow does not exhibit 
limitation of motion ranges to a degree that would warrant a 
higher evaluation than the 10 percent rating already 
assigned.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Board 
has considered DeLuca v. Brown and 38 C.F.R. §§ 4.10, 4.40, 
and 4.45, pertaining to functional loss due to pain, 
weakness, or other musculoskeletal pathology.  However, the 
Board finds that the veteran is adequately compensated for 
any limitation of motion his right elbow by the 10 percent 
rating currently assigned.

The Board has considered whether a higher evaluation could be 
assigned pursuant to other Diagnostic Codes associated with 
elbow impairment.  Diagnostic Codes 5209-5212 are 
inapplicable because the appellant does not have any 
malunion, nonunion, or joint fracture of the elbow, and 
Diagnostic Code 5213 is inapplicable as no impairment of 
forearm supination/pronation has been shown.

The Board has also considered whether a separate rating is 
warranted for neurological impairment to the veteran's right 
ulnar associated with his service-connected right elbow 
disability.  At the November 2002 VA examination, the veteran 
reported that he has a chronic dull pain and that it 
occasionally shoots down to his hand.  Physical examination 
revealed tenderness to palpation of the medial right 
epicondyle with radiculopathy down the ulnar nerve to the 
right little and ring finger.  At the May 2004 VA 
examination, the veteran reported pain radiating from the 
elbow into the right hand and numbness of the right small and 
ring finger.  At the March 2007 VA examination, the veteran 
reported that he experiences almost daily 6/10 pain in the 
lateral epicondyle region which radiates down into the ulnar 
aspect of the forearm and into the upper arm and into his 
right trapezius area.

Although the veteran's right elbow disability appears to also 
include a neurologic component, a May 2004 EMG/NCV of right 
upper extremity revealed no right ulnar neuropathy 
detectable.  Although the veteran contends that there is 
radiculopathy of the right upper extremity, there is no 
objective medical findings of any distinct neurological 
symptomatology of the right upper extremity.  Thus, the Board 
finds that a separate rating is not warranted for such 
neurological impairment.  

There are no identifiable periods of time, since the veteran 
filed his claim for increased rating, during which this 
condition has been shown to be disabling to a degree that 
would warrant a 20 percent disability rating, and thus higher 
"staged ratings" are not warranted.  Thus, the Board 
concludes that the preponderance of the evidence of record 
reflects that no greater than a 10 percent rating is 
warranted for the veteran's service-connected right elbow 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



b.	Bilateral tinea pedis with onychomycosis of 
toenails

The veteran's service-connected tinea pedis and onychomycosis 
is currently rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Codes 7813-7806.  When an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2006); see also 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  The veteran was provided notice 
of these changes in the November 2003 Statement of the Case.  
The Board will therefore apply both the old and new versions 
of the criteria to the veteran's claim, applying the version 
most favorable to him.  However, the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See VAOPGCPREC 3- 2000.

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis (including tinea 
pedis) is to be rated as scars, disfigurement, etc. or on the 
extent of constitutional symptoms, physical impairment.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective prior to 
August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806, the code for 
rating dermatitis or eczema, provided for a 10 percent rating 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
assigned if there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was assigned if there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis (including tinea pedis) is 
to be rated as disfigurement of the head face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806). 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is affected, 
or; when systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period are required.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

The Board has considered both the former and the revised 
criteria for rating the veteran's service connected skin 
disability, and finds that neither version is more 
advantageous to the veteran as neither, when applied, 
warrants a rating in excess of 10 percent.

At the November 2002 VA examination, the veteran complained 
of constant bilateral onychomycosis and tinea pedis without 
remission .  The veteran stated that he was using Lotrimin 
and Tinactin power.  The veteran complained of pruritis.  
Physical examination revealed a scaly rash to bottom of both 
feet, hyperpigmented and hypertrophic nails on both feet.  
There was no ulceration and no crusting.

Post-service medical treatment records indicate that he 
presented to his private physician in June 2003 with 
complaint of discoloration of toenails and rash to his feet.  
Physical examination revealed marked onychomycotic toenail 
changes.  Two toenails were involved on the right foot and 
four on the left foot.  The sole showed erythematous sole 
with scaly skin.  The veteran also presented in December 2003 
with complaint of discoloration of toenails.  Examination of 
the feet showed market onychomycotic toenail changes.    

At the May 2004 VA examination, the veteran reported chronic 
exfoliation extending to along the margins of both feet as 
well as mild-to-moderate pruritus of the soles of both feet 
and thickening and discoloration of all of the nails.  The 
veteran's treatment at that time consisted of the use of 
Lotrimin cream applied to the feet every other day.  Physical 
examination revealed mild exfoliation in a classic moccasin 
type distribution involving both feet.  There was no evidence 
of pustules, vesicles, inflammation, or fissuring.  There was 
also evidence of thickening and discoloration of the nails of 
both feet with the exception of the right 2nd, 3rd, and 4th 
toes and left 3rd toe.  

At the March 2007 VA examination, the veteran reported 
itching (most of the time) and discoloration of the soles of 
his feet  and also in the toenails bilaterally.  The veteran 
also reported taking Terbinafine 1 tablet p.o. q. day 250 mg.  
Physical examination revealed scaling on the soles of the 
feet but no discoloration.  There was no redness.  The 
examination also revealed onychomycosis of the big and little 
toenails bilaterally.  No excoriation of the skin in between 
the toes or foul-smelling odor was noted.

As for the pre-August 30, 2002 criteria, the record does not 
show that the veteran's bilateral tinea pedis with 
onychomycosis has been manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement, 
ulceration or extensive exfoliation or crusting; nor has his 
tinea pedis been described as exceptionally repugnant.

Considering the revised Code 7806 criteria (in effect from 
August 30, 2002), the record does not show that the veteran's 
tinea pedis involved an exposed area, or that it required 
systemic therapy.  As it involves only the feet, clearly 20 
percent of the entire body is not affected.  Such findings 
fall well short of the revised criteria for the next higher 
rating of 30 percent.  Although the veteran's disability 
requires constant treatment with topical antifungal and an 
oral antifungal medication, there is no indication, nor does 
the veteran contend, that his disability has ever required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

There are no identifiable periods of time, since the veteran 
filed his claim for increased rating, during which this 
condition has been shown to be disabling to a degree that 
would warrant a higher disability rating, and thus higher 
"staged ratings" are not warranted.  Thus, the Board 
concludes that the preponderance of the evidence of record 
reflects that no greater than a 10 percent rating is 
warranted for the veteran's service-connected bilateral tinea 
pedis with onychomycosis.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.	 Extraschedular Consideration

The Board notes that there is no evidence of record that the 
veteran's right elbow tendonitis or bilateral tinea pedis 
with onychomycosis of toenails causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of either 
of these disabilities.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right elbow tendonitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinea pedis with onychomycosis of 
the toenails bilaterally is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


